 


109 HCON 487 IH: Expressing the sense of Congress that the United States should not engage in the construction of a North American Free Trade Agreement (NAFTA) Superhighway System or enter into a North American Union with Mexico and Canada.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 487 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2006 
Mr. Goode (for himself, Mr. Paul, Mr. Jones of North Carolina, and Mr. Tancredo) submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the United States should not engage in the construction of a North American Free Trade Agreement (NAFTA) Superhighway System or enter into a North American Union with Mexico and Canada. 
 
 
Whereas, according to the Department of Commerce, United States trade deficits with Mexico and Canada have significantly widened since the implementation of the North American Free Trade Agreement (NAFTA); 
Whereas the economic and physical security of the United States is impaired by the potential loss of control of its borders attendant to the full operation of NAFTA; 
Whereas a NAFTA Superhighway System from the west coast of Mexico through the United States and into Canada has been suggested as part of a North American Union; 
Whereas it would be particularly difficult for Americans to collect insurance from Mexican companies which employ Mexican drivers involved in accidents in the United States, which would increase the insurance rates for American drivers; 
Whereas future unrestricted foreign trucking into the United States can pose a safety hazard due to inadequate maintenance and inspection, and can act collaterally as a conduit for the entry into the United States of illegal drugs, illegal human smuggling, and terrorist activities; and 
Whereas a NAFTA Superhighway System would be funded by foreign consortiums and controlled by foreign management, which threatens the sovereignty of the United States: Now, therefore, be it 
 
That— 
(1)the United States should not engage in the construction of a North American Free Trade Agreement (NAFTA) Superhighway System; 
(2)the United States should not enter into a North American Union with Mexico and Canada; and 
(3)the President should indicate strong opposition to these or any other proposals that threaten the sovereignty of the United States. 
 
